Citation Nr: 1021291	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the Veteran appealed a February 2003 rating 
decision, which continued a 30 percent disability rating for 
the Veteran's service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to September 8, 
2003, for the grant of a 100 percent evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to 
November 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, 
and a statement of the case was issued in August 2003.  As 
determined below, a substantive appeal was received in 
September 2003.  A Board hearing was held in April 2010.  

By rating decision in January 2008, the RO granted an 
effective date of September 8, 2003, for an award of a 100 
percent evaluation for PTSD.  As the Veteran has indicated 
that he wishes to continue his appeal for an earlier 
effective date, the issue remains in appellate status. 

The Veteran submitted additional evidence to the Board at the 
April 2010 hearing.  In an attached statement, the Veteran 
waived RO consideration of this evidence.  However, in light 
of the need to remand, the RO will have an opportunity to 
review this evidence. 

The issue of entitlement to an effective date prior to 
September 8, 2003, for the grant of a 100 percent evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

In a February 2003 rating decision, the RO continued a 30 
percent disability rating for PTSD; after receipt by the RO 
of a timely notice of disagreement with respect to this 
issue, the RO issued a statement of the case in August 2003, 
and a substantive appeal was filed in September 2003, which 
addressed the Veteran's claim for an increased rating. 


CONCLUSION OF LAW

The Veteran filed a substantive appeal to the February 2003 
rating decision with respect to the issue of seeking an 
increased rating for PTSD.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. § 
7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.

In essence, the following sequence is required: there must be 
a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to Board of Veterans Appeals," or a correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ) in reaching the determination 
being appealed.  Id.  The Board will construe such arguments 
in a liberal manner for purposes of determining whether they 
raise issues on appeal, but the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination appealed.  Id.  

The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 38 C.F.R. § 20.300.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC and the date of mailing the letter of notification of the 
determination will be presumed to be the same date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  38 C.F.R. §  20.302(b)(1). 

In this case, in February 2003, the RO continued a 30 percent 
disability rating for the Veteran's service-connected PTSD.  
The Veteran filed a notice of disagreement to this decision 
in March 2003, and the RO issued a statement of the case in 
August 2003.  At the time, the RO also issued a decision 
increasing the disability rating to 50 percent, effective 
April 25, 2002.  In September 2003, through his 
representative, the Veteran submitted a statement along with 
an opinion from his treating psychologist.  The statement 
provided that it was submitted for the "purpose of 
reconsideration" of the decision of 50 percent for PTSD.  
The statement continued that since he was unemployable due to 
his PTSD, the Veteran was requesting a 100 percent disability 
rating due to the severity of his PTSD.  

In resolving all benefit of the doubt in favor of the 
appellant, the Board finds that this September 2003 
statement, which was submitted within 60 days of issuance of 
the statement of the case, should be construed as a 
substantive appeal since this communication was submitted in 
advancement of the Veteran's claim for an increased rating 
for his PTSD.  The Board finds that despite the misuse of the 
word "reconsideration" by the Veteran's representative, the 
statement set out specific arguments relating to the rating 
assigned the Veteran's PTSD at that time.  Thus, the 
requirements of 38 C.F.R. § 20.202 have been met.  
Accordingly, the Board finds that a substantive appeal was 
filed to the February 2003 rating decision with respect to 
the rating assigned to the Veteran's service-connected PTSD.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit is being 
granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).


ORDER

A substantive appeal was filed by the Veteran to the February 
2003 rating decision, which continued a 30 percent disability 
rating for the Veteran's service-connected posttraumatic 
stress disorder (PTSD).  To that extent, the appeal is 
granted. 




REMAND

The Veteran is seeking an effective date prior to prior to 
September 8, 2003, for the grant of a 100 percent evaluation 
for PTSD.  The claims file includes a May 2001 Notice of 
Decision and Decision granting disability benefits from the 
Social Security Administration (SSA).  Further, the Veteran 
testified at the Board hearing that he was receiving SSA 
benefits for his PTSD since 2001.  However, it does not 
appear that the Veteran's SSA records have been requested.  
Thus, the RO should obtain the administrative decisions 
pertaining to the Veteran's claim and any underlying medical 
records from the SSA.  See Hayes v. Brown, 9 Vet.App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Further, at the Board hearing, the Veteran testified that he 
had been treated by a private practitioner, Norman Bradford, 
Ph.D., since 1995.  However, while private opinions from Dr. 
Bradford have been submitted, his clinical treatment records 
are not of record.  In light of the need to remand for SSA 
records, the RO should take appropriate steps to obtain such 
records.  

Moreover, in a January 2000 statement, the Veteran indicated 
that he received treatment from Dr. Howard at the Vet Center 
in Oakland, California and from Dr. Williams at the Vet 
Center in Baltimore, Maryland.  However, it does not appear 
that these records have been associated with the claims file.  
Thus, the RO should also take appropriate steps to obtain 
these records.   

Lastly, since the Board determined above that the Veteran did 
file a substantive appeal to the February 2003 rating 
decision, the RO should consider the effective date assigned 
in the context of this determination. 

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the Veteran.

2.  The RO should take appropriate action 
to obtain copies of all medical records 
from Dr. Bradford from 1995.  If these 
records are unavailable, it should be 
noted in the claims file. 

3.  The RO should take appropriate action 
to obtain copies of all medical records 
from Dr. Howard at the Vet Center in 
Oakland, California and from Dr. Williams 
at the Vet Center in Baltimore, Maryland.  
If these records are unavailable, it 
should be noted in the claims file.

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought on appeal can be granted, 
giving appropriate consideration to the 
fact that the February 2003 rating 
decision was properly appealed.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


